Citation Nr: 0738459	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic disorder, 
manifested by an irregular heartbeat.  

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) and 
diverticulosis.

4.  Entitlement to an initial evaluation in excess of 50 
percent for major depression.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2003, 
September 2004, June 2006, and May 2007 by the above, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, during this appeal, the RO granted a 50 percent 
rating for major depressive disorder.  However, since a 
higher rating could potentially be assigned, the grant of 
less than the maximum available rating did not terminate the 
appeal, AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue 
of a higher evaluation remains in appellate status.  


FINDINGS OF FACT

1.  The veteran's episodes of heart palpitations in service 
were acute and transitory, and a continuing disability was 
not then present.  He has not presented competent medical 
evidence of a current heart disorder.  

2.  The veteran's allergic rhinitis includes subjective 
complaints of difficulty breathing without objective clinical 
evidence of complete obstruction of one nasal passage, or 
more than 50 percent obstruction on both sides.

3.  The veteran has stable, asymptomatic diverticulosis 
manifested predominantly by constipation, resulting in no 
more than moderate symptomatology.  His GERD is manifested by 
mild pyrosis and substernal chest pain.  His disability has 
never been characterized by any medical professional as 
severe, nor is there objective evidence that the disability 
is manifested by dysphagia, regurgitation, or considerable 
impairment of health.

4.  The veteran's major depression has been manifested 
primarily by social isolation; anxiety; depression; 
difficulty with concentration and memory; anger; 
irritability; and difficulties in establishing and 
maintaining effective work and social relationships, rather 
than an inability to do so.  These symptoms demonstrate no 
more than occupational and social impairment with reduced 
reliability and productivity.  

5.  Service connection has been established for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; GERD/diverticulosis, rated as 10 percent 
disabling; as well as allergic rhinitis, left ring finger 
fracture residuals, and hemorrhoids, all rated as 
noncompensably disabling.  The combined rating for the 
service-connected disabilities is 60 percent.

6.  The evidence of record does not show that the veteran's 
service-connected disabilities alone preclude all 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A chronic disorder, manifested by an irregular heartbeat, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6522 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for GERD/diverticulosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, DCs 7327-7346 (2007).

4.  The criteria for an evaluation in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9434 
(2007).  

5.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including cardiovascular disease, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Heart Disorder

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims (Court) has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

The veteran maintains that he has a heart rhythm disorder 
that had its onset during military service.  The Board finds 
however that the primary impediment to a grant of service 
connection for this claimed disability is the absence of 
medical evidence of current disability.  

Service medical records (SMRs) show that in February 1970 the 
veteran was evaluated for chest pains.  There was no history 
of heart trouble and no diagnosis was made.  In January 1971, 
he was evaluated for recurrent episodes of heart palpitations 
over several weeks.  The episodes lasted only 15-30 seconds 
but recurred frequently over a 1-2 hour period.  The examiner 
concluded the veteran had good history for either PAT 
(paroxysmal atrial tachycardia) or frequent PACs (premature 
atrial contractions).  However, examination was normal and 
again there was no history of heart disorder.  The separation 
physical one month later, in February 1971, did not show any 
current physical abnormality.  Moreover, the veteran 
specifically denied heart palpitations.  However he did note 
a history of chest pain/pressure, which the examiner 
attributed to gas pains during a bout of gastritis.  Clinical 
evaluation of the heart was normal and both a chest X-ray and 
echocardiogram (EKG) were negative.  As a result, the SMRs do 
not show evidence of a chronic disease process.  See Clyburn 
v. West, 12 Vet. App. 296, 301 (1999).  

Likewise the post-service medical records contain no current 
diagnosis of a heart disease or condition.  Diagnostic 
studies of the veteran's heart between 1987 and 2007 were 
primarily normal with no ischemic changes.  The Board 
acknowledges that a May 1998 private medical statement from 
R.K.M., M.D., records an impression of hypertensive vascular 
disease; however, the Board points out that clinical findings 
at that time were normal, and more importantly, since that 
time, a diagnosis of a heart disability has not been made.  

Moreover, in an April 2003 VA examination report, no 
disability of the heart was noted.  During the examination, 
the veteran gave a longstanding history, predating his 
military career, of "flutter sensations" in his chest.  
These symptoms were not associated with chest pain or syncope 
and continued intermittently during his military career, but 
did not result in significant limitation in his functional 
status.  Previous work-up has been unrevealing, including an 
exercise treadmill test, which showed no evidence of 
inducible ischemia.  The veteran had no angina or anginal 
equivalent and no known history of valvular abnormality, 
endocarditis, pericarditis or hyperthyroid heart disease.  On 
examination the chest was clear and the heart had regular 
rate and rhythm with no gallop or friction rub.  An 
electrocardiogram showed sinus bradycardia without evidence 
of ST or T wave abnormality.  An echocardiogram showed LV 
systolic function was normal and ejection fraction of 55-60 
percent.  The examiner found no evidence of documented heart 
rhythm disorder or evidence of inducible ischemia or valvular 
abnormality.  

While the Board does not dispute that the veteran may 
experience symptomatology, there is no objective clinical 
confirmation that he suffers from an actual disability.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  He was not shown to have any 
identifiable pathology of the heart at any time during active 
military service.  There is in fact, no clearly identified 
pathology of the heart even at present.  Although heart 
palpitations may, or may not, be a manifestation of a chronic 
disorder, they are not by themselves disabling.  Moreover, 
the veteran was provided a VA examination in 2003 and the 
examiner found no objective clinical evidence of organic 
heart disease to account for the symptoms.  In the absence of 
a clear diagnosis of heart disease, disability, or 
abnormality which is attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  

The only other evidence submitted in support of the claim is 
the veteran's testimony given at an July 2007 Board hearing 
during which he essentially reiterated previously submitted 
information concerning his in-service and post-service 
symptoms.  Despite his testimony, in the absence of medical 
evidence of a current disorder, service connection cannot be 
granted if there is no present disability.  The Board notes 
that he is competent to report symptoms he experienced in 
service.  However, he is not qualified to render an opinion 
as to the causation or etiology of his currently claimed 
disorder, or establish a diagnosis based upon in-service 
experiences.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the Board notes that the overwhelming 
medical evidence of record indicates that the veteran does 
not currently have a chronic heart disorder. 

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Allergic Rhinitis

The veteran is currently assigned a noncompensable disability 
evaluation for allergic rhinitis pursuant to 38 C.F.R. § 
4.97, DC 6522.  

Under DC 6522, a 10 percent disability rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, (2007).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2007).

Turning to the evidence of record, in an April 2003 rating 
action, service connection was granted for allergic rhinitis 
and a noncompensable evaluation was assigned, effective 
August 2002.  The veteran appealed the initial evaluation 
assigned.  SMRs document treatment for seasonal hay fever, 
but contain no evidence of polyps or degree of nasal passage 
obstruction.  

His post service records indicate, complaints of recurrent 
nasal obstruction.  A (computed tomography) CT scan of the 
sinuses in December 2004 showed extensive opacification right 
maxillary sinus into osteomeatal complex and poor definition 
of uncinate process.  

An April 2005 sinus evaluation revealed septal deviation to 
the left as well as some boggy-appearing mucosa and 
hypertrophic inferior turbinates.  There was no purulent 
green discharge noted.  Nasal endoscopy revealed the 
osteomeatal complexes were patent.  There was no discharge 
from the middle meatus bilaterally.  There was no evidence of 
any polyps.  A CT scan showed opacification to the right 
maxillary sinus with no bony remodeling as well as the 
previously mentioned septal deviation.  A subsequent CT scan 
in May 2005 showed the paranasal sinuses were clear and 
within normal limits.  The examiner noted that the previously 
demonstrated sinus mucosal disease was no longer present.  
Although there was new opacity of several right mastoid air 
cells, which were previously clear, the findings were 
otherwise unremarkable.  

In July 2005 the veteran was seen in follow-up after 
completing a course of antibiotics and a follow-up CT scan.  
There was no evidence of sinusitis and the CT scan was 
unremarkable.  The veteran reported that he continued to use 
nasal steroid spray with no new complaints and that overall 
his symptoms were stable.  On examination the turbinates were 
boggy and bluish, consistent with allergic rhinitis, and 
somewhat hypertrophic.  The rest of the nasal examination was 
normal with no evidence of any polyps or purulence.  

On VA examination in March 2006, the veteran continued to 
complain of nasal congestion.  He described it as one side 
becoming completely blocked, which then switched to the other 
side until both sides were blocked, cycling in this fashion.  
He reported some benefit with medication.  Examination 
revealed a straight nasal dorsum.  On the cottle maneuver he 
had improved breathing primarily on the right more than the 
left.  There was hyperemic mucosa throughout with enlarged 
inferior turbinates.  The veteran had collapsed nasal cavity 
of about 40 percent and on the left side about 10-15 percent 
narrowing.  There was no purulence or polypoid disease noted.  

In this case, the veteran has complained of difficulty 
breathing due to his service-connected allergic rhinitis.  
Despite his complaints, however, there simply is no medical 
evidence of polyps or the requisite obstruction of nasal 
passages.  Also the veteran's allergic rhinitis is adequately 
controlled by medication.  The Board finds there is no 
competent evidence of record indicating that the service-
connected disability is manifested by sufficient 
symptomatology to warrant a compensable evaluation.  

At his July 2007 Board hearing, he essentially reiterated 
previously submitted information regarding his symptoms and 
consistent with complaints made during VA examinations and 
throughout the course of the appeal.  Although his 
descriptions of symptomatology are credible and reliable, as 
a layperson, he is not competent to make medical 
determinations regarding the severity of his allergic 
rhinitis.  Thus, the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted for any portion of 
the time period under consideration and there is no basis for 
the assignment of staged ratings under the Fenderson case.

The Board finds no other provision upon which to assign a 
compensable rating.  Under DC 6502, a maximum 10 percent 
rating is warranted for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Likewise the 
veteran's allergic rhinitis have not been manifested by three 
or more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a compensable 
evaluation under DCs 6510, 6511, 6512, 6513 and 6514.  38 
C.F.R. § 4.97 (2007).  The veteran does not contend, nor does 
the objective medical evidence of record support a finding of 
bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 
6524).  Id. 

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

GERD/Diverticulosis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).

In this case, the veteran's service-connected veteran's 
gastrointestinal disorder is currently rated under DCs 7327-
7346.  The hyphenated diagnostic code in this case indicates 
diverticulitis under DC 7327 as the service-connected 
disorder, and hiatal hernia under DC 7346 as a residual 
condition.  

Diverticulitis is to be rated as irritable colon syndrome (DC 
7319), peritoneal adhesions (DC 7301), or colitis, ulcerative 
(DC 7323), depending on the predominant disability picture.  
38 C.F.R. § 4.114 (2007).  Since the veteran's primary 
symptom appears to be constipation, the Board finds that his 
current gastrointestinal disorder should be evaluated under 
DC 7319. 

Under DC 7319, a 10 percent rating is warranted for moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating and is 
warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 (2007).

Under DC 7346 a hiatal hernia with two or more of the 
symptoms for the 30 percent rating but of lesser severity 
will be rated as 10 percent disabling.  A hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health will be rated as 30 percent 
disabling.  A maximum rating of 60 percent is warranted when 
the disorder is productive of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2007).

Turning to the evidence of record, during an April 2003 VA 
examination it was noted that the veteran had a longstanding 
history of GERD with typical symptoms of substernal chest 
pain.  Results of an endoscopy revealed evidence of 
esophogitis with no ulceration.  He also had a history of 
melena without evidence of malignant etiology.  He was 
maintained on a regimen of Prilosec and Pepcid therapy, which 
resulted in marked improvement of symptoms.  Testing revealed 
evidence of diverticulosis, which was asymptomatic.  An upper 
gastrointestinal series confirmed evidence of spontaneous 
reflux and a small sliding-type hiatal hernia.  The current 
examination was essentially normal with no organomegaly, 
masses, ascites or liver stigmata.  There was also no 
evidence of active ulceration, malnutrition, or malignant 
transformation.  

Additional records show that in 2003 the veteran had several 
flares of diverticulosis.  A colonoscopy in February 2004 
showed mild diverticultitis, but was otherwise normal.  

During VA examination in March 2006 it was again noted that 
the veteran had two gastrointestinal problems GERD and 
diverticulosis.  With regard to reflux he denied any 
dysphagia, but complained of daily pyrosis, which was 
constant if he did not take medication, but was otherwise 
mild and of short duration.  He denied melena or hematemesis 
and rarely had nausea or vomiting but did have acid reflux 
into the throat, especially when lying down.  With regard to 
diverticulosis the veteran complained of abdominal pain and 
constipation, but denied diarrhea.  He also reported an 
occasional fever every three to four months, lasting several 
days.  On examination his abdomen was soft, nontender, and 
nondistended with no masses.  There was no evidence of 
malnutrition or anemia.  The clinical impression was GERD 
with mild pyrosis and diverticulosis not overly symptomatic.  

The remaining records show evaluation and treatment for 
diverticulosis described as stable.  The veteran reported 
that he was on a high fiber diet for his continued 
constipation.  

At his July 2007 Board hearing, the veteran essentially 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA 
examinations and throughout the course of this appeal.

Taking into account all relevant evidence, the Board finds 
that the veteran's GERD/diverticulosis does not warrant a 
higher rating under DC 7319.  The evidence establishes that 
the diverticulosis is symptomatic to the extent that the 
veteran suffers from chronic constipation.  He has denied 
diarrhea and anemia, as well as weight loss associated with 
this disability.  While the veteran has reported abdominal 
distress, the Board does not find the reported level of 
symptomatology consistent with a finding of more or less 
constant abdominal distress.  For these reasons, the Board 
concludes that a rating in excess of 10 percent is not 
warranted under DC 7319.

Although the veteran has described more than two symptoms 
associated with the 30 percent rating under DC 7346, 
specifically, substernal chest pain and pyrosis (heartburn), 
these symptoms are of less severity than that contemplated by 
the 30 percent rating.  The competent evidence of record, as 
set forth above, does not demonstrate persistently recurrent 
epigastric distress or evidence of problems with weight loss, 
food intolerance, nausea, vomiting hematemesis or melena.  
Rather, the veteran has indicated at his VA examination that 
he is fairly asymptomatic as long as he took his medication.  
Because the severity of his symptoms are controlled fairly 
well with medication, the Board concludes that the symptoms 
experienced are not productive of considerable impairment of 
health and that the degree of impairment resulting from 
service-connected GERD/diverticulosis does not more nearly 
approximate the degree of impairment contemplated by the next 
higher or 30 percent rating under DC 7346.

Evaluation of the veteran's condition under other diagnostic 
codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition.  38 C.F.R. 
§ 4.114 (2007).  Thus, the current level of disability shown 
is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 10 percent is not warranted for any 
portion of the time period under consideration and there is 
no basis for the assignment of staged ratings under the 
Fenderson case.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Depression

In an April 2003 rating action, service connection was 
granted for major depressive disorder and a 30 percent 
evaluation was assigned under DC 9434, effective August 2002.  
The veteran appealed the initial evaluation assigned.  During 
the pendency of the appeal, the rating was increased to 50 
percent effective from the date of service connection.  

Under the general rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9434 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capability 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  It is not expected that all cases will show all 
of the findings specified; however, findings sufficiently 
characteristic to identify the disability and disability 
therefrom and coordination or rating with impairment of 
function will be expected in all instances.  38 C.F.R. 
§ 4.21.  

Service connection was based on SMRs as well as complaints 
and clinical findings at an April 2003 VA mental examination 
report.  It was noted that the veteran had a history of 
psychiatric treatment during service due to an inability to 
get along with others.  Currently the veteran did not like to 
be around people, preferring to stay in his home.  He 
reported suicidal thoughts but was no longer on the verge of 
it constantly.  He reported that his mood was depressed and 
that he slept 10 hours a day.  He lacked energy and had poor 
memory and concentration.  He reported that he plays golf on 
Sundays and has done so for many years with a group of men he 
states were not his friends.  His current medication was 
Paxil.  

At the time of the examination the veteran has been married 
for 33 years and had 2 adult children.  In the past he was 
employed as a pipefitter and plumber, but has not worked in 
that field for the past 9 years.  There was a period of about 
5 years where he did not work, however six years ago, he 
bought into an internet golf company, which has been 
lucrative.  Currently he goes into work every other week for 
about 12 hours to sign paperwork.  

On examination the veteran was well dressed and groomed.  He 
was cooperative and maintained good eye contact.  Speech was 
normal rate, volume and tone.  His mood appeared depressed 
and anxious with a constricted affect.  Thought process was 
organized, linear and goal directed.  He reported past 
suicidal ideation with no intent or plan.  There were no 
auditory, visual or tactile hallucinations or apparent 
delusions.  Insight and judgment were intact.  The clinical 
impression was major depressive disorder and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The examiner noted the veteran appeared to be affected both 
socially and occupationally to a moderate degree by his 
depression.  

A Social Security Administration (SSA) decision reflects that 
in March 2004, the veteran was found to be "disabled" due 
to organic mental disorder and right knee derangement.  
However, the Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding an award of an increased rating), as the statutes 
and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

A private psychological report dated in August 2004 shows the 
veteran was seen on four occasions for symptoms of recurrent 
major depression described as moderate.  The examiner noted 
that the veteran's primary bar to engaging in an economic 
society was arthritis.  

A second psychological evaluation in November 2004 shows the 
veteran presented with features of depression, including 
depressed mood, anedonia, feelings of hopelessness, thoughts 
of worthlessness, concentration deficits, episodic suicide 
ideation and hypersomnia.  The examiner noted the veteran was 
likely to have significant occupational difficulties and 
tended to have intermittent inability to perform activities 
of daily living to include maintaining personal hygiene.  The 
veteran episodically experienced deficits with memory 
regarding appointments, dates or places.  The examiner opined 
that the veteran's ability to interact with coworkers and 
family members was likely to be impaired secondary to 
depressed mood, undercontrolled anger and episodic suicidal 
ideation.  Also his speech may be intermittently marked by 
rambling, particularly as it was associated with "liberal 
government officials"  The veteran tended to have 
undercontrolled impulse control as indicated by a verbal 
confrontation he initiated with an individual supporting a 
Democratic candidate.  

VA outpatient treatment records between 2002 and 2004 contain 
numerous GAF scores, ranging from 52 to 60.

A private medical opinion dated in March 2006 noted the 
veteran was likely to experience continued occupational and 
social impairment.  Due to anxiety and impulsivity he was 
also likely to exhibit errors in judgment, to include periods 
of unprovoked irritability and possible violence.  He was 
also likely to have extreme difficulty adapting to situations 
which were even minimally stressful.  He was prone to isolate 
himself from his family without provocation and tended to 
lack friendships.  The veteran was likely to demonstrate 
significantly compromised reliability and productivity in any 
employment setting he may attempt.  His affect was inclined 
to be flat with episodic irritability beyond that expected 
based on precipitating events.  The veteran was also inclined 
to experience episodic panic symptoms.  At times he exhibited 
blunted affect and his presentation was characterized by 
amotivation.  

By contrast two days later, the veteran underwent VA mental 
examination.  It was noted that he had recently sold an 
internet-based business and was very happy with the profits 
from that sale as well as in his ability to negotiate.  
Although depression has had an impact on his employment, due 
to decreased energy, he had a diagnosis of schizoid 
personality traits and a severe knee disability which, which 
perhaps had more impact on employability.  The veteran 
continued to complain of significant depression and isolation 
and that he no longer engaged in golf which he used to enjoy.  
It was also noted that he had been treated fairly 
aggressively in antidepressant medications with limited 
response.  However, he still maintained good relationships 
with his wife, daughters and grandchildren.  He had no 
suicidal ideations or hospitalizations and had been compliant 
with activities of daily living, medication, and 
appointments.

On examination he was alert, oriented, well groomed and made 
good eye contact.  There was evidence of psychomotor 
agitation associated with anxiety and the veteran was 
slightly reserved.  There was no impairment in thought 
process or communication.  Both speech and reason were 
logical and goal-directed.  His affect was slightly anxious.  
The GAF for major depression was 55 and 50 for schizoid 
traits.  The examiner indicated that noted that it was less 
likely than not that the veteran was unemployable due to 
major depression as there were other reasons for him not 
working including knee pain, which was the original reason he 
applied for Social Security disability.  He also had schizoid 
traits which made it very difficult for him to interact with 
others.  It was noted that the veteran had been employed most 
of his life until the last year.  His last job involved 
owning an internet company.  The examiner opined that it 
appeared the overall symptoms of major depression were 
slightly worse.  

A private psychological consultation report in March 2007 
showed the veteran continued to reside with his spouse of 38 
years in a semi-isolated home in rural setting.  Although 
motor behavior was characterized by agitation, the veteran 
was later able to interact in a friendly manner once rapport 
was established.  Speech quantity was of average productivity 
and quality was clear.  There were no mental health symptoms 
suggestive of a clearly psychotic process.  The veteran was 
reasonably alert and oriented.  He reported deficits with 
recent memory, but abstract reasoning ability was adequate.  
His mood was slightly dysphoric and he tended to anger 
easily.  Features of depression included dysphoria, 
diminished interest, insomnia, motor agitation, fatigue, lack 
of energy, concentration deficits, and indecisiveness.  The 
veteran was inclined to be preoccupied with his 
granddaughter's safety.  Despite therapy and medication, his 
symptoms did not appear to be remitting and in some respects 
appeared to be exacerbating.  He was inclined to be anxious 
and to experience episodic panic attacks.  His thought 
process was reasonably coherent, but thought content included 
preoccupation on anarchy and frequently included violent 
themata.  Mental processing speed vacillated between normal 
and dull.  Impulse control fluctuated between poor and 
borderline.  

The examiner noted that testing suggested the veteran was 
likely to have difficulty thinking and concentrating.  He had 
a propensity to be withdrawn, isolated and estranged from 
almost all individuals around him.  His demanding nature was 
likely to place a significant strain on even the few close 
interpersonal relationships he attempted to maintain.  He had 
limited social skills.  Thought processes may be episodically 
blocked or disrupted and he was inclined to feel overwhelmed 
with even minimal role expectations.  In interpersonal 
relationships he tended to be highly suspicious and 
distrusting associated with prominent hostility.  He was 
inclined to be hypervigilant and to question the motives of 
others and tended to have very strong feelings of resentment 
secondary to perceived slights or insults.  He reported no 
difficulties with antisocial behavior or drug/alcohol 
dependency.  His self-concept continued to be poorly 
established and continued to be self-critical and exhibit 
prominent dysphoria.  

VA outpatient treatment records show that between February 
2006 and February 2007, the veteran was assigned GAF scores 
of 63, 60, and 55.  In August 2006 he indicated that his 
current combination of medication had been helpful for his 
symptoms of depression.  In November 2006, he indicated that 
a change in medication had lessened his anxiety considerably.  

During a Travel Board hearing in February 2007, the veteran 
testified as to how depression affected his daily life and 
impacted him both socially and occupationally.  He also 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA and 
private examinations.  

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his 
depression does not more nearly approximate the criteria for 
a 70 percent rating than the currently assigned 50 percent 
rating.  The evidence of record describes a fairly consistent 
pattern of symptomatology and manifestations including social 
isolation, anxiety, and depression.  The veteran contends 
that his symptoms have increased beyond what the 50 percent 
evaluation contemplates, manifested by some difficulty with 
sustained concentration and adapting to stressful 
circumstances.  However, although the evidence shows short 
periods of when the veteran is doing better and doing worse, 
the evidence overall shows that the veteran functions 
satisfactorily.  

The record does show a clear connection between depression 
and interference with the veteran's social interaction and 
ability to enjoy life, but it does not show that he has 
complete inability to establish and maintain effective 
relationships.  This is shown both in the context of 
obtaining medical care and in maintaining family 
relationships, albeit with strain, as is demonstrated by his 
relationships with his wife, daughters and grandchildren.  
There is also evidence that he has had some decrease in work 
efficiency during periods of significant stress due to 
continued struggles with depression.  However, the veteran 
has been able to maintain his work relationship sufficiently 
to remain stable in his job as a pipefitter for many years 
and later to run and manage a successful business.  Thus, the 
concerns expressed about the veteran's relationships, and his 
own perception of himself as isolating, show difficulty, 
rather than a complete inability, to establish and maintain 
effective relationships indicative of a 70 percent rating.  

Although the veteran's constant depression is obviously a 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  Other symptoms required for a 
higher 70 percent evaluation, are neither complained of nor 
observed by medical health care providers, including 
obsessional rituals, illogical, obscure, or irrelevant 
speech, or impaired impulse control.  The medical evidence 
also demonstrates that the veteran presented with appropriate 
affect or affect congruent with mood.  His thought processes 
were coherent with no evidence of psychotic symptoms or 
cognitive deficits with good insight and judgment.  In 
general he was adequately groomed and able to take care of 
himself physically.  The evidence also does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he was alert and oriented in all spheres.  

While the veteran has indicated occasional passive suicidal 
thoughts, no suicidal or homicidal ideations have been 
indicated.  Despite his issues with irritability and anger, 
he has been able to refrain from violent behavior.  For 
example, although he had some ideas of harming others, he has 
never indicated that he would act upon those ideas.  The 
Board also feels compelled to emphasize the VA psychiatric 
entries in 2006 and 2007 which imply that the veteran's 
condition has become less disabling through the use of 
prescription medications and counseling.  Such findings, 
representing recent evidence as to the veteran's psychiatric 
condition, are not consistent with increased psychiatric 
symptomatology, nor are they consistent with the rating 
criteria required for the assignment of a 70 percent 
evaluation.

The veteran's GAF scores range from 52-63 which, according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents a 
level of impairment of moderate to mild symptoms.  His most 
recent GAF score of 60 in February 2007, represents moderate 
symptoms (e.g., flat affect and occasional panic attacks) 
with moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board notes that the examiners who have 
assigned GAF scores were fully aware of the severity of the 
veteran's depression and social isolation but nevertheless 
assigned GAF scores consistent with no more than mild to 
moderate overall psychiatric impairment.  In this case, the 
reported symptomatology is consistent with the assigned GAF 
score.  

The criteria for the assignment of an initial rating in 
excess of 50 percent have not been met or approximated at any 
point in time.  The Board has considered the veteran's 
contentions in making this decision.  However, as a 
layperson, he is not competent to make medical determinations 
regarding the severity of his depression.  The current level 
of disability shown is encompassed by the rating assigned 
and, with due consideration to the provisions of 38 C.F.R. 
§ 4.7, a higher evaluation is not warranted for any portion 
of the time period under consideration and there is no basis 
for the assignment of staged ratings under the Fenderson 
case.

The weight of the evidence shows that major depression is no 
more than 50 percent disabling.  38 U.S.C.A. § 5107(b) (West 
2002).

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Service connection has been established for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; GERD/diverticulosis 10 percent; left ring finger 0 
percent; hemorrhoids 0 percent; allergic rhinitis 0 percent, 
which combine to be a 60 percent rating.  Thus, he does not 
meet the minimum percentage requirements for consideration of 
a TDIU under 38 C.F.R. § 4.16(a).

In December 2006, the veteran filed a formal claim (VA Form 
21-8940) for TDIU.  He indicated that he completed high 
school and later attended trade school.  He was employed as 
an industrial pipefitter from 1971 to 1996.  He indicated 
that his depression had always affected his full time 
employment and that due to the nature of the work as 
pipefitter with the local union, he could quit his job if 
conflicts arose and hire out to other jobs.  He also 
indicated that as a result of both anterior cruciate ligament 
problems (ACL) in his knees and back injuries he retired from 
pipefitting in 1996.  

A VA Form 21-4192 shows that the veteran was a member of 
Local Union 123 but fails to provide any specifics as to 
whether or not he could perform his job due to disability. 

The record shows that the veteran has five service-connected 
disabilities.  Notwithstanding his 60 percent combined 
evaluation, the veteran claims that his service-connected 
major depression renders him totally unemployable.  For him 
to prevail in his claim for TDIU, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidentiary record includes a Social Security 
Administration (SSA) Disability Determination and Transmittal 
Form.  It was found that the veteran had been disabled since 
March 2004, according to SSA criteria.  The primary diagnosis 
was organic mental disorder and the secondary diagnosis was 
right knee derangement.  However, SSA, unlike VA regulations, 
takes into account the veteran's advancing age and was based 
on all of the veteran's current disabilities, not just his 
service-connected depression.  Thus, SSA's decision that the 
veteran is unable to work is not, in and of itself, 
determinative of the issue before the Board.  See Masors, 
supra.

Acknowledging the veteran's occupational background and 
education, it cannot necessarily be concluded that he is 
unemployable given the current manifestations of his service-
connected disabilities.  Clearly, the service-connected major 
depression is productive of the greatest degree of 
disability, as indicated by the 50 percent rating.  Although 
the veteran attributes the majority of his struggles at work 
to his depression, by his own admission, his unemployment was 
precipitated by knee and back problems following more than 20 
years of continuous employment.  Such non-service-connected 
disabilities may not be considered in support of the TDIU 
claim.  Moreover, the veteran has submitted no business 
records (he was recently self-employed) or other documentary 
evidence showing that his service-connected depression has 
resulted in unemployability.  

During the course of the appeal the veteran's service-
connected allergic rhinitis and GERD/diverticulosis 
disabilities have also been evaluated.  It was the assessment 
of the examiners that both disabilities were fairly well 
controlled on medication.  VA examinations were negative for 
any significant problems and offered no indication that 
either disability rendered the veteran unable to work at a 
substantially gainful occupation.  There is no indication in 
the record that the disabilities involved factors that are 
not reflected in the rating schedule, or that impair his 
ability to work to a greater degree than recognized.  
Moreover, the veteran's remaining service-connected 
disabilities, hemorrhoids, and left ring finger disability, 
are not disabling from an industrial standpoint.  There is no 
medical evidence of record, which shows that the veteran has 
sought medical treatment for these disabilities or that such 
disabilities preclude him from securing or following 
substantially gainful employment.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities alone are sufficient to produce unemployability.  
Although they combine to produce significant impairment, the 
evidence does not reflect gainful employment is precluded 
solely due to such service-connected disabilities.  To the 
extent to which the veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 60 percent combined disability 
rating currently assigned for his disabilities.  Accordingly, 
a TDIU due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16(b) (2007).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in September 2002, October 2006, and January 
2007, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case, any notice defect is not 
prejudicial to the veteran.  For the increased rating claims, 
the veteran was fully notified of the disability ratings and 
assigned effective dates and because service connection for a 
heart disability has not been established, any questions 
regarding a disability rating or effective date are moot.

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA outpatient treatment 
reports, and VA examinations are of record.  The veteran also 
had an additional 60 days to submit any additional evidence 
that he deemed pertinent.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for chronic disorder, 
manifested by an irregular heartbeat is denied.  

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for GERD/diverticulosis is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for major depression is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


